*199By the Court.
Brady, J.
The plaintiff took passage on board of the defendants’ steamer Alabama, from Savannah to New York, and left the former place on the 15th September, 1858. He was sick and put ashore at quarantine when the vessel reached that place. His trunk was taken to New York and never delivered to him. The defendants set up that it was delivered to him at New York, but gave no evidence to establish the truth of that allegation, and proved nothing to relieve themselves from liability. They were bound to deliver to the plaintiff his trunk at .the end of the journey. They failed to do so. If the voyage ended at quarantine, then they were bound to deliver the trunk to the plaintiff when put ashore at that' point. If they had offered to deliver it there, and the plaintiff had refused to take it, it might be regarded as carried from that place at the risk of the owner, their duty having been performed. There was no evidence, however, showing that the plaintiff knew or was advised that the voyage of the defendants’ steamer had ended at quarantine during the season of the year in which he travelled in one of them. The evidence, on the contrary, shows that he paid for a passage to the city of New York, and to that place the defendants were bound to take him and his baggage* unless excused by the health laws regulating their intercourse .with that city. The omission of the plaintiff to call for his trunk for several days after the steamer arrived, did not release the defendants from their obligation to deliver it to 'him. The defendants were
bound to deliver, and the whole duty rested on them. Hollester v. Nowlen, 19 Wend. 234; Bowman v. Teal, 24 Wend. 306 ; Cole v. Goodwin, 19 Wend. 251.
The arrival of the steamer at its place of destination with the baggage will not discharge the carrier until its delivery to the owner. It must be demanded, however, within a reasonable time. Powell v. Myers, 28 Wend. 591. What is a reasonable time is, in all cases, a question of fact, and the. finding on that question in favor of the plaintiff cannot be disturbed.
The judgment should be affirmed.